Citation Nr: 0301231	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-04 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to recognition of the appellant, the 
veteran's daughter, as the veteran's "child" for the 
purpose of Department of Veteran's Affairs benefits on the 
basis that the appellant became permanently incapable of 
self-support before attaining the age of eighteen.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to benefits awarded but unpaid.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from September 1939 to November 1941.  The 
veteran died on February [redacted], 1998.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision in which service connection 
was denied for the cause of the veteran's death.  In a 
December 18, 2001, RO determination, the appellant's claim 
for accrued benefits was denied.  In a March 2002 rating 
decision, it was held that the appellant was not 
recognized as the veteran's "child" for the purpose of VA 
benefits because she had been married and because she was 
not a "helpless child."

The June 2002 certification of appeal reflects that only 
the issues of status as a helpless child and accrued 
benefits were in appellate status.  However, the appellant 
filed a timely notice of disagreement on the April 1998 
rating decision denying service connection for the cause 
of the veteran's death, and the RO issued a statement of 
the case on August 5, 1998.  The appellant submitted a VA 
Form 9 dated August 7, 1998, that was received by the RO 
no later than August 25, 1998.  Therefore, the appellant 
has perfected an appeal on that issue.  In light of the 
above, the issues are as stated on the title page.

Additionally, the appellant requested a hearing at the RO 
before a decision review officer in a September 2001 VA 
Form 21-534 and in a September 2002 letter.  However, the 
appellant had a Travel Board hearing at the RO before the 
undersigned in October 2002.  Accordingly, no further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the 
appellant.

2.  In October 1962, the appellant married R.K.S.

3.  The appellant and R.K.S. separated in January 1988, 
but as of November 2001, they were still married.  

4.  The appellant has not submitted evidence showing that 
her marriage to R.K.S. has been declared void or annulled.

5.  The veteran died on February [redacted], 1998.

6.  At the time of death, service connection had been 
established for schizophrenic reaction, rated as 100 
percent disabling.

7.  At the time of his death, the veteran had not been 
awarded any benefits under existing VA rating decisions or 
determinations for which he had not paid.

8.  At the time of his death, the veteran did not have a 
claim pending for retroactive payment of VA benefits that 
were previously reduced.

9.  The veteran's November 17, 1997, claim for a hospital-
type bed with side rails was for a non-monetary benefit.

10.  The veteran's schizophrenic reaction did not render 
him bedridden or so helpless that he is unable to perform 
self-care tasks or protect himself from the hazards 
incident to his daily environment without care or 
assistance of another person on a regular basis.

11.  The veteran's schizophrenic reaction did not cause 
the veteran to be permanently housebound.


CONCLUSIONS OF LAW

1.  The criteria for recognizing the appellant as a 
"child" for VA benefits on the basis that she was 
permanently incapable of self-support at the date of 
attaining the age of eighteen have not been met.  38 
U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.55, 3.57(a) (2002).

2.  The appellant is not a proper claimant for a claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 101, 1310, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.55, 3.57(a) (2002).

3.  The criteria for benefits awarded but unpaid are not 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121 (West 
1991 & Supp. 2002); Bonny v. Principi, No. 00-39 (U.S. 
Vet. App. Dec. 10, 2002); 38 C.F.R. § 3.1000 (2002).

4.  The criteria for accrued benefits are not met.  38 
U.S.C.A. §§ 1114, 5101, 5103, 5103A, 5107, 5121 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to notify and 
assist a claimant.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations pertaining to this claim merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 21, 2001).

Although the RO did not consider the appellant's claims 
under the applicable regulations, VA has made all 
reasonable efforts to assist the appellant in the 
development of her claims and has notified her of the 
information and evidence necessary to substantiate the 
claims and of the efforts to assist her.  Additionally, 
the appellant is not prejudiced by the Board's 
consideration of the claim of service connection for the 
cause of the veteran's death on the basis of whether she 
is a proper claimant as opposed to whether the cause of 
the veteran's death was related to a service-connected 
disorder, which was the basis that the RO considered her 
claim, because the appellant has been given notice of the 
law and regulations regarding her status as a "child" for 
purposes of VA benefits and such laws and regulations were 
applied to her claim for recognition as a "child" for 
purposes of VA benefits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Thus, VA's duties have been fulfilled 
and the Board may proceed to decide the claims without 
prejudice to the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through the December 18, 2001, letter, the March 2002 
rating decision, a March 18, 2002, letter, and a May 2002 
statement of the case, the RO informed the appellant of 
the information and medical and lay evidence that was 
necessary to substantiate her claims other than service 
connection for the cause of the veteran's death.  Copies 
of these documents were sent to the representative.  These 
documents provided the bases for the denials of the claims 
other than service connection for the cause of the 
veteran's death.  As to the appellant's responsibility for 
providing evidence, the appellant has provided evidence 
regarding her marital status, which pertains to her claim 
to be recognized as a "helpless" child and her claim for 
service connection for the cause of the veteran's death.  
As for the claims under 38 U.S.C.A. § 5121, these claims 
are based on the evidence, physically or constructively, 
of record.  See Ralston v. West, 13 Vet. App. 108 (1999); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, she 
did not have any responsibility for obtaining evidence for 
those claims.  In light of the above, the appellant and 
her representative have been notified of the information 
and evidence needed to substantiate these claims and her 
responsibilities for providing any evidence.  See 
38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159.

As to the duty to assist and as noted above, the appellant 
has submitted the relevant evidence regarding her marital 
status.  Also, the relevant evidence regarding the claims 
under 38 U.S.C.A. § 5121 is of record.  Accordingly, VA 
has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.

Additionally, the Board finds that because all available 
evidence has been obtained and the veteran has not advised 
VA of the existence of any other relevant evidence, any 
failure to strictly adhere to the provisions of the VCAA 
is harmless error.

Factual Background

In October 1962, the appellant married R.K.S.

A March 1976 rating decision reflects that the veteran was 
service-connected for schizophrenic reaction, which was 
rated as 100 percent disabling, effective October 1, 1956.  
He had been declared incompetent, effective February 2, 
1976.

In 1989, the veteran's compensation benefits were reduced 
retroactively because of a hospitalization and withheld to 
recover an overpayment created by payment of benefits 
during that hospitalization.

A September 4, 1991, letter from the VA RO in Boston, 
Massachusetts, to the custodian of the veteran shows that 
the payment of the veteran's VA compensation benefits 
would be discontinued effective October 1, 1991, because 
the law prohibited payment to a veteran rated incompetent 
by VA under the following conditions: (1) the veteran has 
an estate that equals or exceeds $1,500; (2) the veteran 
is being furnished hospital treatment or institutional or 
domiciliary care by the United States or any political 
subdivision; and (3) the veteran has neither a spouse nor 
a dependent child.

A June 7, 1996, letter from the VA RO in Pittsburgh, 
Pennsylvania, to the custodian of the veteran reflects 
that VA resumed payment of the veteran's compensation 
benefits effective May 14, 1996.

On November 17, 1997, VA received a VA Form 21-2680 
(examination for housebound status or permanent need for 
regular aid and attendance) dated November 12, 1997, in 
which a VA doctor noted that the appellant was asking for 
help in obtaining a hospital-type bed with side rails for 
the veteran because his Parkinson's disease predisposed 
him to falling, including from his bed.  The doctor noted 
that the veteran spent 10 hours in bed from 9 p.m. to 9 
a.m. and that he did not spend any hours in bed from 9 
a.m. to 9 p.m.  The doctor indicated that the veteran had 
no restrictions of the spine, trunk and neck and that he 
had difficulty balancing himself when walking.  The doctor 
reported that the veteran was able to walk without the 
assistance of another person and that he was able to leave 
his home or immediate premises at any time.  The doctor 
noted that the veteran used a cane for locomotion.  The 
diagnoses were chronic obstructive pulmonary disease, 
Parkinson's disease and schizophrenia.  The doctor 
certified that daily skilled services were not indicated.   

On February 4, 1998, VA received a VA Form 21-2680 dated 
January 29, 1998. The VA doctor noted that the veteran 
spent 10 hours in bed from 9 p.m. to 9 a.m. and that he 
did not spend any hours in bed from 9 a.m. to 9 p.m.  With 
regard to restrictions of the upper extremities, the 
doctor reported that the veteran had had a cerebrovascular 
accident and Parkinson's disease.  The upper extremities 
have resting and intentional tremors, and the doctor 
indicated that the veteran was able to grip and feed 
himself but needed close supervision and constant 
reminding.  The doctor stated that the veteran was unable 
to dress himself or put on a diaper.  The veteran came to 
the examination in a wheelchair.  The doctor noted that he 
had ataxia, could only be transported by a wheelchair and 
could not even transport himself from the wheelchair to 
the examining table.  The doctor added that the veteran 
could not stand up by himself for weighing.  

The doctor reported that the veteran was demented and that 
his symptoms were moderately advanced.   The doctor also 
noted a history of a cerebrovascular accident, 
schizophrenia and Parkinson's disease.  The doctor stated 
that the veteran needed aid and attendance and that 
otherwise he needed to be in a skilled nursing home.  The 
doctor determined that the veteran was not able to walk 
without the assistance of another person and indicated 
that he was only able to leave his home or immediate 
premises when his daughter accompanied him when he went to 
get medical treatment.  The doctor noted that he needed a 
wheelchair.  The diagnoses were schizophrenia 
(controlled), a cerebrovascular accident, Parkinson's 
disease, chronic obstructive pulmonary disease (COPD), and 
a seizure disorder.  The doctor certified that the veteran 
required the daily personal health care services of a 
skilled provider, without which he would require hospital, 
nursing home or other institutional care.

On February [redacted], 1998, the veteran died at 8:34 a.m.  The 
death certificate lists the immediate, and only, cause of 
death as COPD.  In a rating decision dated that same day, 
the veteran's claim of entitlement to special monthly 
compensation based on aid and attendance or being 
housebound was denied.

In March 1998, the appellant filed a claim for service 
connection for the cause of the veteran's death.  In the 
August 1998 VA Form 9, the appellant intimated that the 
veteran was entitled to six years worth of VA benefits 
that he did not receive and indicated that she was seeking 
additional benefits.

In December 2001, the VA RO received court documents 
indicating that the appellant and R.K.S. separated on 
January 5, 1988, and that as of November 2001, they were 
still married because no final judgment had been entered 
due to lack of appearance in court by the parties.  In 
November 2001, R.K.S. resumed efforts to obtain 
dissolution of his marriage to the appellant.

At the October 2002 Travel Board hearing, the appellant 
testified that she had been disabled all of her life from 
a mental disorder because of her father's genes.  She 
indicated that she divorced her spouse in 1988 and that in 
2001, she learned that no final judgment had been entered.  
The representative indicated that she did divorce her 
spouse in 2001.  She noted that she was still married as 
of 2001, but that she had not lived with her spouse for 13 
years.  She stated that she was entitled to the money that 
should have been paid to the veteran while he was 
hospitalized at a VA medical center from 1991 to 1996.  
Transcript.

Legal Criteria

An eligible child of a veteran may be entitled to 
dependency and indemnity compensation (DIC) benefits in 
the event of a veteran's service-connected death or under 
38 U.S.C.A. § 1318.  DIC benefits require a specific 
relationship with the veteran in order to be eligible to 
make a claim for benefits.  The appellant in this case is 
claiming benefits on the basis of her status as a 
"helpless" child of the veteran.  Although the appellant 
is certainly the daughter of the veteran, that is not 
dispositive of whether she is eligible to claim benefits.

The term child for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a 
child must be unmarried and must be either under the age 
of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 
and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

Marriage of a child shall not bar the furnishing of 
benefits if the marriage was void or has been annulled by 
a court having basic authority to render annulment 
decrees, unless it is determined by VA that the annulment 
was obtained through fraud by either party or by 
collusion.  On or after January 1, 1975, marriage of a 
child terminated prior to November 1, 1990, shall not bar 
the furnishing of benefits to or for such child provided 
that the marriage has been terminated by death or has been 
dissolved by a court with basic authority to render 
divorce decrees unless VA determines that the divorce was 
secured through fraud by either party or by collusion.  38 
U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b).

Prior to the Congressional Omnibus Budget Reconciliation 
Act of 1990, Public Law 101-508, benefits could be granted 
or reinstated upon the termination of the marriage of a 
helpless child.  This act eliminated reinstatement of 
benefits to children who had married upon termination of 
the marriage.  This provision applies to claims received 
on or after November 1, 1990.

A claim for DIC benefits is also considered a claim for 
accrued benefits.  See 38 U.S.C.A. § 5101(b) (West 1991); 
Quiamco v. Brown, 6 Vet. App. 304 (1994).  Under 
38 U.S.C.A. § 5101 (West 1991), a claim must be filed in 
order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5121 provides for payment of (1) periodic 
monetary benefits to which an individual was entitled to 
death under existing ratings or decisions, "benefits 
awarded but unpaid," and (2) periodic monetary benefits 
based on evidence in the file at the time of the date of 
the entitled individual's death and due and unpaid for a 
period not to exceed two years, "accrued benefits."  Bonny 
v. Principi, No. 00-39 (U.S. Vet. App. Dec. 10, 2002).  In 
Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that 
for accrued benefits the veteran must have had a claim 
pending at the time of his death for such benefits in 
order for an individual to be entitled to accrued 
benefits.

Applications for accrued benefits must be filed within one 
year of the date of death.  38 U.S.C.A. § 5121.

Persons eligible for such payments under 38 U.S.C.A. 
§ 5121 (which are paid to the first living person listed) 
include: the veteran's spouse; his or her children (in 
equal shares); and his or her dependent parents (in equal 
shares) or the surviving parent. In all other cases, only 
so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  38 C.F.R. 
3.1000(a).

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result 
of service-connected disability as to be in need of the 
regular aid and attendance of another person under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic 
appliance which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and 
attendance determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician 
has prescribed rest in bed for the greater-or-lesser part 
of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance 
from others.  Id.

The performance of the necessary aid and attendance 
service by a relative of the claimant or other member of 
his or her household will not prevent the granting of the 
additional allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when 
the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling 
and the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA will give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002).  

Analysis

The appellant married R.K.S. in October 1962.  Since the 
appellant has been married, she cannot be considered a 
"child" for purposes of entitlement to VA benefits unless 
her marriage was declared void, has been annulled, or was 
terminated prior to November 1, 1990, by death or divorce.  
See 38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b).  Although 
she separated from R.K.S. in January 1988, she was still 
married to him as of November 2001 because no final 
judgment had been entered due to lack of appearance in 
court by the parties.  The appellant admitted that she was 
still married to R.K.S. in 2001, but noted that she had 
not lived with him for 13 years.  In November 2001, R.K.S. 
resumed efforts to obtain dissolution of his marriage to 
the appellant, and the appellant has presented no 
documentation showing that she is now divorced.  

The fact that she had been separated from R.K.S. prior to 
November 1990 and that the fact that she may now be 
divorced are irrelevant because her marriage, assuming 
that it has been dissolved, was dissolved well after the 
applicable November 1990 delimiting date.  See 38 C.F.R. § 
3.55(b).  Additionally, she has presented no evidence that 
her marriage to R.K.S. had been declared void or annulled, 
nor has she made such assertions.  See 38 U.S.C.A. § 
103(e); 38 C.F.R. § 3.55(b).  In short, the appellant is 
not a "child" for purposes of entitlement to VA benefits 
because of her marriage to R.K.S.  38 U.S.C.A. §§ 101, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.55, 3.57(a).  In light 
of the above, the Board does not need to address whether 
the appellant was permanently incapable of self-support 
before the age of 18.

Therefore, inasmuch as the appellant is not a "child" for 
purposes of entitlement to VA benefits, the appellant's 
claim for entitlement to service connection for the cause 
of the veteran's death based on such a status must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The appellant filed her claim for service connection for 
the cause of the veteran's death within one year of the 
date of his death.  Also, in her August 1998 VA Form 9, 
filed within one year of the date of the veteran's death, 
she intimated that the veteran was entitled to six years 
worth of VA benefits that he did not receive and indicated 
that she was seeking additional benefits.  Even though the 
appellant is not a proper claimant for purposes of 
entitlement to service connection for the cause of the 
veteran's death, she did file a claim for benefits under 
38 U.S.C.A. § 5121 within one year of the date of the 
veteran's death.

Since the appellant is not a "child" for purposes of 
entitlement to VA benefits, any benefits awarded but 
unpaid and any accrued benefits are limited to the amount 
necessary to reimburse the appellant the expense of the 
last sickness or burial of the veteran.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  In that regard, the Board 
notes that partial payment of the veteran's burial 
expenses incurred by the appellant was granted in a May 4, 
1998, letter.

As to any benefits awarded but unpaid, the Board notes 
that the veteran's VA compensation benefits were reduced 
retroactively in 1989 because of a hospitalization and 
withheld that year because of the resultant overpayment 
created by payment of VA compensation benefits during that 
hospitalization.  Also, the veteran was not paid any VA 
compensation benefits from the period of October 1, 1991, 
to May 14, 1996, because he was an incompetent veteran 
with an estate larger than $1,500, and was hospitalized at 
a VA medical center during that time period.  However, 
there is no existing VA rating decision or determination 
reinstating the payment of VA compensation benefits that 
was not implemented.  Specifically, there is no indication 
that the veteran was not paid VA compensation benefits 
effective May 14, 1996, as a result of the June 7, 1996, 
determination.  Accordingly, the criteria for benefits 
awarded but unpaid are not met, and the claim is denied.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121; Bonny v. 
Principi, No. 00-39 (U.S. Vet. App. Dec. 10, 2002); 
38 C.F.R. § 3.1000.
 
With regard to accrued benefits, the veteran did not have 
a pending claim at the time of death for retroactive 
payment of VA compensation benefits that were reduced due 
to a hospitalization.  Also, the veteran's November 17, 
1997, claim for a hospital-type bed with side rails was 
for a non-monetary benefit.  See 38 C.F.R. § 3.1000.  The 
only pending claim was a claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the account of 
housebound status.  Since the RO denied the claim at an 
unknown time on the date of the veteran's death and since 
the veteran died at 8:34 a.m., the claim was pending at 
the time of his death.  See Jones, 136 F.3d at 1299.

The claim for accrued benefits based on a pending claim 
for special monthly compensation must be based on the 
evidence, physically or constructively, of record.  See 
Ralston v. West, 13 Vet. App. 108 (1999); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In the case, the 
veteran's only service-connected disability was 
schizophrenic reaction, rated as 100 percent disabling.  
In order to receive special monthly compensation under 
38 U.S.C.A. § 1114(l), it must be shown that he was 
permanently bedridden as a result of his schizophrenic 
reaction or so helpless due to that disorder as to be in 
need of the regular aid and attendance of another person.  
See 38 C.F.R. § 3.350(b)(3).  There is no evidence that he 
needed to remain in bed.  In that regard, the VA Form 21-
2680's dated in November 1997 and January 1998, 
respectively, reflect that the veteran was only in bed for 
10 hours a day.  Therefore, the probative evidence shows 
that he was not permanently bedridden.  See 38 C.F.R. § 
3.352(a).  

As for being in the need of the regular aid and attendance 
of another person, it is certainly true that the veteran's 
daughter provided assistance to him and made personal 
sacrifices on his behalf.  However, the question is 
whether the veteran is so helpless due to his 
schizophrenia as to need regular aid and attendance of 
another person and not whether someone actually provides 
some assistance to him on personal matters.  

There is no evidence that his schizophrenic reaction, as 
opposed to non-service-connected disorders, caused him to 
be unable to dress or undress himself or keep himself 
ordinarily clean and presentable or that it caused him to 
be unable to attend to the wants of nature.  There is also 
no evidence that his schizophrenic reaction, as opposed to 
non-service-connected disorders, resulted in such an 
incapacity that he required care or assistance on a 
regular basis to protect him from hazards or dangers 
incident to his daily environment, or that it produced 
psychosomatic symptoms resulting in an inability to feed 
himself or the need of a special prosthetic or orthopedic 
appliance.  See id.  In fact, the VA doctor on the 
November 1997 VA Form 21-2680 certified that daily skilled 
services were not indicated.  At that time, there was no 
diagnosis of a cerebrovascular accident or a seizure 
disorder.  While the VA doctor on the January 1998 VA Form 
21-2680 certified that that the veteran needed the daily 
skilled services, the evidence shows that at the time the 
veteran had had a cerebrovascular accident and a seizure 
disorder and there is no evidence that any of the various 
restrictions noted by that doctor was caused by the 
service-connected schizophrenic reaction.  In that regard, 
the VA doctor noted that the schizophrenia was controlled.    

Thus, the probative evidence shows that the veteran was 
not bedridden because of his schizophrenic reaction or 
that he was not so helpless due to that disorder as to 
need regular aid and attendance of another person.  38 
U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.

As for whether special monthly compensation was warranted 
under 38 U.S.C.A. § 1114(s), the veteran has only one 
service-connected disability, schizophrenic reaction, 
which was rated as 100 percent disabling.  The only 
question is whether he was permanently housebound by 
reason of his service-connected schizophrenic reaction.  
Although the veteran by January 1998 was unable to leave 
his home or immediate premises without being accompanied 
by his daughter, the probative evidence, for similar 
reasons as stated above, does not show that his 
schizophrenia, as opposed to his non-service-connected 
disorders, caused him to be permanently housebound.  

In short, the Board finds that the preponderance of the 
evidence of record at the time of the veteran's death does 
not establish that he was entitled to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the account of 
housebound status.  As such, the requirements for accrued 
benefits have not been met, and the claim is denied.  38 
U.S.C.A. §§ 1114, 5101, 5103, 5103A, 5107, 5121; 38 C.F.R. 
§§ 3.350, 3.352, 3.1000.














ORDER

The claim of entitlement to recognition of the appellant 
as the veteran's "child" for VA benefits on the basis that 
she was permanently incapable of self-support at the date 
of attaining the age of eighteen is denied.

Service connection for the cause of the veteran's death is 
denied.

The claim for benefits awarded but unpaid is denied.

The claim for accrued benefits is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

